                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA       *
                                *
     v.                         *    CRIMINAL NO. JKB-19-0530
                                *
 AHMAD KAZZELBACH,              *
                                *
     Defendant.                 *
                             *******
        MOTION FOR LEAVE TO FILE AUDIO AND VIDEO EXHIBITS

       The United States of America hereby moves this Court for leave to submit audio and video

files as exhibits so that the Court will have the benefit of listening to and watching the recordings

instead of reading transcripts. The United States has filed a contemporaneous motion to file these

exhibits under seal.

                                              Respectfully submitted,

                                              Robert K. Hur
                                              United States Attorney


                                      By:     ___________________________
                                              Jeffrey J. Izant
                                              P. Michael Cunningham
                                              Assistant United States Attorneys




So ORDERED this _______ day of July, 2020.



                                              ______________________________________
                                              HONORABLE JAMES K. BREDAR
                                              CHIEF UNITED STATES DISTRICT JUDGE
